Citation Nr: 0700048	
Decision Date: 01/03/07    Archive Date: 01/17/07

DOCKET NO.  05-04 182	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased evaluation for cold injury 
residuals of the left foot, currently evaluated as 20 percent 
disabling.

2.  Entitlement to an increased evaluation for cold injury 
residuals of the right foot, currently evaluated as 20 
percent disabling.


ATTORNEY FOR THE BOARD

J. W. Kim, Associate Counsel




INTRODUCTION

The veteran served on active duty from January 1944 to April 
1946 during World War II.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal of an August 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  

The Board notes that the veteran had been represented by R. 
A. LaPointe, a private attorney who has recently retired.  In 
an April 2006 letter, the Board informed the veteran of the 
circumstances and notified him of his options, including 
representing himself, appointing a veteran's service 
organization, or appointing a different private attorney or 
agent.  Later that month, the veteran advised the Board that 
he wished to represent himself.  Thus, the Board will resume 
review of his appeal without representation.  


FINDINGS OF FACT

1.  Resolving all reasonable doubt in favor of the veteran, 
his cold injury residuals of the left foot are manifested by 
pain or numbness plus nail abnormalities and locally impaired 
sensation.  

2.  Resolving all reasonable doubt in favor of the veteran, 
his cold injury residuals of the right foot are manifested by 
pain or numbness plus nail abnormalities and locally impaired 
sensation.  




CONCLUSIONS OF LAW

1.  The criteria for a 30 percent rating, but no more, for 
cold injury residuals of the left foot are met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.104, 
Diagnostic Code 7122 (2006).

2.  The criteria for a 30 percent rating, but no more, for 
cold injury residuals of the right foot are met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.104, 
Diagnostic Code 7122 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002)) redefined VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).  

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002); Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  

In this case, the Board finds that the RO has substantially 
satisfied the duties to notify and assist, as required by the 
VCAA.  Specifically, in an April 2004 letter, prior to the 
decision on appeal, the RO provided notice to the veteran 
regarding what information and evidence is needed to 
substantiate the increased rating claim, as well as what 
information and evidence must be submitted by the veteran, 
what information and evidence will be obtained by VA, and the 
need for the veteran to advise VA of or submit any further 
evidence in his possession that pertains to the claim.  To 
the extent that there may be any deficiency of notice or 
assistance, there is no prejudice to the veteran in 
proceeding with these issues given the fully favorable nature 
of the Board's decision.  

II.  Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2006).  
Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are: interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2 (2006); resolving any reasonable doubt regarding the 
degree of disability in favor of the claimant, 38 C.F.R. 
§ 4.3 (2006); where there is a question as to which of two 
evaluations apply, assigning a higher of the two where the 
disability picture more nearly approximates the criteria for 
the next higher rating, 38 C.F.R. § 4.7 (2006); and, 
evaluating functional impairment on the basis of lack of 
usefulness, and the effects of the disabilities upon the 
person's ordinary activity, 38 C.F.R. § 4.10 (2006).  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In general, the degree of impairment resulting from a 
disability is a factual determination and generally the 
Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. 
App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).  

The Board has reviewed all the evidence in the veteran's 
claims file, which includes: his multiple contentions, 
service medical records, VA medical records, and a VA 
examination report.  Although the Board has an obligation to 
provide adequate reasons and bases supporting this decision, 
there is no requirement that the evidence submitted by the 
veteran or obtained on his behalf be discussed in detail.  
Rather, the Board's analysis below will focus specifically on 
what evidence is needed to substantiate his claim and what 
the evidence in the claims file shows, or fails to show, with 
respect to his claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

The veteran's cold injury residuals of the feet have been 
separately evaluated as 20 percent disabling under Diagnostic 
Code 7122, 38 C.F.R. § 4.104 (2006).

Diagnostic Code 7122 provides for a maximum disability rating 
of 30 percent for cold injury residuals where there is 
evidence of arthralgia or other pain, numbness, or cold 
sensitivity plus two or more of the following: tissue loss, 
nail abnormalities, color changes, locally impaired 
sensation, hyperhidrosis, x-ray abnormalities (osteoporosis, 
subarticular punched out lesions, or osteoarthritis).  A 20 
percent disability rating is warranted where there is 
evidence of arthralgia or other pain, numbness, or cold 
sensitivity plus tissue loss, nail abnormalities, color 
changes, locally impaired sensation, hyperhidrosis or x-ray 
abnormalities (osteoporosis, subarticular punched out 
lesions, or osteoarthritis).  Separate evaluations are 
warranted for amputations of fingers or toes, and 
complications such as squamous cell carcinoma at the site of 
a cold injury scar or peripheral neuropathy, under other 
diagnostic codes.  Id., Note 1.  Separate evaluations are 
also warranted for other disabilities that have been 
diagnosed as the residual effects of cold injury, such as 
Raynaud's phenomenon, muscle atrophy, etc., unless they are 
used to support an evaluation under Diagnostic Code 7122.  
Id.

A July 2004 VA examination report reflects complaints of 
episodic paresthesias of the feet, particularly after long 
standing, that have recently worsened.  The veteran stated 
that he will get increasing paresthesias with prolonged 
standing or walking.  Examination revealed decreased 
sensation to the plantar aspect of both feet and 
onychomycoses.  The examiner stated that the veteran has what 
appears to be paresthesias in the feet, but noted that it 
could be related to the frostbite or to diabetes.  The 
examiner concluded that the veteran's paresthesias are 
causing mild to moderate symptoms and could be from a 
combination of cold injury and diabetes.

An August 2004 VA diabetic foot screen note reflects problems 
with the toenails and findings of decreased sensation 
bilaterally.

Initially, the Board notes that the veteran's paresthesias 
may be attributable to his diabetes, a disorder for which 
service connection is not in effect.  In this regard, the 
Board observes that the use of manifestations not resulting 
from service-connected disease or injury in establishing the 
service-connected evaluation is to be avoided.  38 C.F.R. 
§ 4.14 (2006).  However, because the evidence fails to show 
that the paresthesias are entirely, or even definitively, due 
to the diabetes, the Board will consider the manifestation in 
evaluating the veteran's cold injury residuals.

Similarly, the Board notes that the onychomycoses have not 
been attributed to the veteran's cold injury residuals.  
However, because the evidence fails to show that the 
onychomycoses are due to any other disorder, the Board will 
again consider the manifestation in evaluating the veteran's 
cold injury residuals.

Given the above, and resolving all reasonable doubt in favor 
of the veteran, the Board finds that his cold injury 
residuals are manifested by pain or numbness plus nail 
abnormalities and locally impaired sensation.  Thus, his cold 
injury residuals meet the criteria for a 30 percent rating 
for each foot under Diagnostic Code 7122.  In this regard, 
the Board observes that 30 percent is the maximum rating 
available under this code.  Furthermore, the Board observes 
that no other diagnostic code provides for a higher 
evaluation based on the evidence of record.  

The Board has considered whether the veteran's disabilities 
present an exceptional or unusual disability picture as to 
render impractical the application of the regular schedular 
standards such that referral to the appropriate officials for 
consideration of extra-schedular ratings is warranted.  See 
38 C.F.R. § 3.321(b)(1) (2006); Bagwell v. Brown, 9 Vet. App. 
337, 338-39 (1996).  In this regard, the Board notes that the 
veteran's disabilities, in and of themselves, have not been 
shown to objectively interfere markedly with employment 
(i.e., beyond that contemplated in the assigned ratings), to 
warrant frequent periods of hospitalization, or to otherwise 
render impractical the application of the regular schedular 
standards.  Therefore, the Board finds that the criteria for 
submission for consideration of extra-schedular ratings are 
not met.  


ORDER

A 30 percent evaluation for cold injury residuals of the left 
foot is granted, subject to the provisions governing the 
award of monetary benefits.

A 30 percent evaluation for cold injury residuals of the 
right foot is granted, subject to the provisions governing 
the award of monetary benefits.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


